ARMED SERVICES BOARD OF CONTRACT APPEALS

Petition of --                                      )
                                                    )
Chant Engineering Co., Inc.                         )   ASBCA No. 61290-980
                                                    )
Under Contract No. W912NW-14-C-OO 10                )

APPEARANCE FOR THE PETITIONER:                          Marc Lamer, Esq.
                                                         Kostos and Lamer, P.C.
                                                         Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        CPT John M. McAdams III, JA
                                                         Trial Attorney

                    ORDER PURSUANT TO RULE l(a)(5)
           DIRECTING CONTRACTING OFFICER TO ISSUE DECISION

       Pursuant to Board Rule l(a)(5), Chant Engineering Co., Inc. (Chant) petitions
the Board to direct the contracting officer (CO) to render a decision on its claim in
advance of the 17 January 2018 date originally announced by the CO. The contractor
is seeking $180, 14 3 for out of scope work it asserts it was required by the government
to do. Responding to the Board's 30 August 2017 Order, the government stated the
CO would issue its decision one week earlier than originally announced, on 10 January
instead of 17 January 2018. Petitioner, in correspondence dated 13 and 15 September
2017, suggested that a decision by 14 November 2017 would allow the CO sufficient
time to consider the claim. The government has advised that the CO agrees and will
issue a final decision on Chant's 21 June 2017 claim no later than 14 November 2017.
We deem this date reasonable.

      Accordingly, the Board hereby directs the CO to issue a decision on the
contractor's claim by 14 November 2017.

       This Order completes all necessary action by the Board. If the CO fails to comply
with this Order, such failure will be deemed a decision by the CO denying the claim, and
I
    the contractor may appeal to this Board or sue in the United States Court of Federal
    Claims pursuant to the Contract Disputes Act, 41 U.S.C. §§ 7103(f)(5) and 7104.

           Dated: 20 September 2017




                                                       Armed Services Board
                                                       of Contract Appeals



     I concur                                          I concur



    ~RICHARD SHACKLEFORD
     Administrative Judge                              Administrative Judge
     Vice Chairman                                     Armed Services Board
     Armed Services Board                              of Contract Appeals
     of Contract Appeals




           I certify that the foregoing is a true copy of the Order Pursuant to Rule l(a)(5)
    of the Armed Services Board of Contract Appeals in ASBCA 61290-980, Petition of
    Chant Engineering Co., Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals




                                                2